Exhibit 10.36

 

AMENDMENT ONE
TO
INTRAWARE, INC.
CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This amendment (“Amendment One”) amends the Change of Control Severance
Agreement dated           (the “Agreement”) between Intraware, Inc. (the
“Company”) and            (the “Employee”).  The parties hereby amend the
Agreement, effective as of the latest date set forth by the signatures of the
parties hereto below.

 

1.                                     Full Acceleration of All Outstanding
Options on Severance Termination.  Subpart (3)(a)(3) is deleted and replaced
with the following:

 

(3)  Option Accelerated Vesting.  All outstanding stock options held by Employee
which are unvested as of the Termination Date of Employee’s Severance
Termination shall immediately become fully vested and exercisable as of such
Termination Date (but, in no event, shall any option become vested and
exercisable as to more than one hundred percent (100%) of the shares subject to
such option).  All of Employee’s options (including the portion of such options
which becomes vested pursuant to this Section) shall remain exercisable for such
period of time as is prescribed in the respective stock option agreements.

 

Subject to the above modification, the Agreement shall remain in full force and
effect.

 

COMPANY

INTRAWARE, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

EMPLOYEE

Signed:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------